Appeal by the defendant from a judgment of the Supreme Court, Kings County (Deeley, J.), rendered December 5, 1986, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was convicted on the testimony of the complainant, who had been robbed at gunpoint of his sheepskin coat in the elevator of his apartment building. Three days after the robbery, the complainant identified the defendant outside a local store.
Over objection by defense counsel, the Trial Judge permitted the complainant to recite the description of the defendant he had originally given to the police. We find that this testimony did not constitute impermissible "bolstering” of the complainant’s identification. In light of the complainant’s strong and unwavering identification and his ample opportunity to observe the perpetrator of the crime, the suggestion by the prosecutor during his summation that the defendant "had an opportunity to mold his testimony” constituted harmless error (see, People v Mobley, 56 NY2d 584; People v Crimmins, 36 NY2d 230). Lawrence, J. P., Weinstein, Spatt and Balletta, JJ., concur.